DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-21 are allowed.

The following is an examiner’s statement of reasons for allowance: Independent Claims 1 and 9 were indicated as containing allowable subject matter for the reasons provided in the last office action mailed on 1/4/2021. Independent Claim 14 has been properly amended to incorporate the claim limitations relating to the power converter device of independent Claim 1 to place Claim 14 into allowable form. Dependent Claim 16 was likewise indicated as containing allowable subject matter, and new independent Claim 21 has properly incorporated the claim limitations from original independent Claim 14 and dependent Claim 16. After further preponderance of the prior art of record, whether considered alone or in combination, there doesn’t appear to be a reference that fairly teaches or suggests that there is a method/system that includes a power converter device configured to shape a current such that the maximum amount of torque associated with the magnetic coupling component is sufficient to cause the power converter device to output an amount of current that is sufficient for operating the well tool.  Nor is there a reference that fairly teaches or suggests that there is a method/system wherein determining the maximum size of the magnetic coupling device includes determining dimensions of the magnetic coupling device based on a value of a constant component of the amount of torque needed for providing the power to the well tool.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record on form 892 and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE BOMAR whose telephone number is (571)272-7026.  The examiner can normally be reached on 5:30am-3:30pm EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHANE BOMAR/
Primary Examiner
Art Unit 3676